IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                             FILED
                                                             April 17, 2008
                           No. 07-50151
                         Summary Calendar              Charles R. Fulbruge III
                                                               Clerk

UNITED STATES OF AMERICA

                                      Plaintiff-Appellee

v.

SPENCE LANE ADAMS, also known as Spencer

                                    Defendant-Appellant
                    -----------------------
                        consolidated with:


                           No. 07-50153
                         Summary Calendar


UNITED STATES OF AMERICA

                                      Plaintiff-Appellee

v.

SPENCE LANE ADAMS

                                      Defendant-Appellant


             Appeals from the United States District Court
                   for the Western District of Texas
                     USDC No. 5:06-CR-240-ALL
                                      No. 07-50151
                                    c/w No. 07-50153

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Spence Lane Adams pled guilty to robbing a bank in San Antonio, TX.
Adams was on supervised release for another bank robbery at the time he
committed the instant bank robbery.               He previously had robbed multiple
pharmacies as well. Three months after Adams had entered his guilty plea, he
filed a motion to withdraw his plea. At a consolidated hearing, the District
Court denied Adams’s motion and conducting sentencing. The District Court
properly calculated Adam’s recommended Guidelines range as 151-180 months
imprisonment and then imposed a 240-month sentence in light of “Adam’s
extensive history” of robberies, “long history of being unable to resolve his
addiction problems,” and the “Court’s obligation” to protect the general public
and to protect Mr. Adams from himself. Adams appeals the denial of his motion
to withdraw and the reasonableness of the District Court sentence.
       We review the denial of a motion to withdraw a guilty plea for abuse of
discretion. United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003). In
determining whether a District Court has abused its discretion in denying a
motion to withdraw, we consider seven factors. United States v. Carr, 740 F.2d
339, 343-44 (5th Cir. 1984)). Those factors are: (1) whether the defendant
asserted his innocence; (2) whether withdrawal would prejudice the
Government; (3) whether the defendant delayed in filing the motion to withdraw;
(4) whether withdrawal would inconvenience the court; (5) whether adequate
assistance of counsel was available; (6) whether the plea was knowing and
voluntary; and (7) whether withdrawal would waste judicial resources. See id.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 07-50151
                                c/w No. 07-50153

      Adams focuses his argument on two of the Carr factors: that his plea was
neither knowing nor voluntary; and that he asserted actual innocence.
      First, Adams contends that his plea was not knowing or voluntary because
he testified during the plea colloquy that he did not remember committing the
offense and that he was under the influence of narcotics at the time he
committed the offense. Adams’s assertions, however, are contradicted by his
statement under oath at sentencing that, at the time he was robbing the bank,
he knew it to be illegal. In addition, as a convicted federal felon, Adams had
prior experience with the criminal justice system and the procedures attendant
to entering a guilty plea. Moreover, Adams acknowledged that he discussed the
possibility of an insanity defense before entering his guilty plea and decided
against it. See Carr, 740 F.2d at 345.
      Second, Adams argues that he adequately asserted actual innocence
because he contended that he was intoxicated when he robbed the bank because
of his abuse of prescription medication.       Adams’s purported excuse is an
insufficient denial of criminal culpability for a general intent crime like robbery.
See United Sates v. Molina-Uribe, 853 F.2d 1193, 1205 (5th Cir. 1988) (“It is
well-settled that voluntary intoxication is no defense to a general intent crime.”),
overruled on other grounds by, United States v. Bachynsky, 934 F.2d 1349 (5th
Cir. 1991)); United States v. Sam, 467 F.3d 857, 862 (5th Cir. 2006) (observing
that robbery is a general intent crime). Moreover, Adams’s argument that there
was overwhelming testimony of his insanity fails because the only testimony of
incompetency came from Adams himself and the District Court found that
testimony not credible. Because the district court had the opportunity to witness
Adams’s demeanor at the withdrawal hearing, the court’s assessment of Adams’s
credibility should not be disturbed. See Carr, 740 F.2d at 345; cf. United States
v. Ocana, 204 F.3d 585, 593 (5th Cir. 2000)(“This Court reviews a district court’s
determinations of witness credibility for clear error).


                                         3
                                 No. 07-50151
                               c/w No. 07-50153

      The remainder of the contested Carr factors also reveal that the District
Court did not abuse its discretion by denying the motion to withdraw. Contrary
to Adams’s assertion, the three-month delay in the filing of the motion was
substantial, especially considering that Adams asserted that he had received the
medical book only weeks after the entry of his guilty plea. See United States v.
Grant, 117 F.3d 788, 790 (5th Cir. 1997). By the time the motion was filed, the
PSR had been prepared and withdrawing the plea would have disrupted the trial
docket and inconvenienced the court. See id. The District Court did not abuse
its discretion in denying the motion to withdraw. See id.
      We review Adams’s sentence in two steps: first, we consider whether the
District Court committed a procedural error, such as failing to calculate or
improperly calculating the Guidelines range, treating the Guidelines as
mandatory, failing to consider 18 U.S.C. 3553(a) sentencing factors, basing his
sentence on clearly erroneous facts, or failing adequately to explain the chosen
sentence. United States v. Walmores-Rodriguez, No. 07-10535, 2008 WL 853576
(5th Cir. Apr. 1, 2008) (citing Gall v. United States, 128 S.Ct. 586, 2007); and
second, we consider the substantive reasonableness of the sentence under an
abuse of discretion standard. See id.
      Adams contends that the 240-month sentence imposed by the District
Court was unreasonable under United States v. Booker, 543 U.S. 220 (2005).
Specifically, Adams argues that he should have received a lesser sentence
because he suffers from anxiety, depression, and a degenerative disk disease in
his back. Adams further argues that a lesser sentence was warranted because:
he did not commit a crime of violence, there was no weapon involved, he accepted
responsibility, he was unaware of the offense at the time it was committed
because of certain prescription medication he was taking, and he would not have
committed the offense but for his addiction to prescription medication.



                                        4
                                  No. 07-50151
                                c/w No. 07-50153

      Our review of the record shows that the District Court committed no
procedural error at sentencing, and that the sentence imposed is substantively
reasonable. See Gall, 128 S. Ct. at 594. The District Court properly calculated
the Guidelines range, used that range as a frame of reference, and explained its
reasons for issuing a higher non-Guideline sentence. In particular, the District
Court noted that Adams had a long criminal history and had been unable to
resolve his addiction problems. The District Court also noted that the offense
traumatized the bank teller and that a longer period of incarceration would
better safeguard the public and would protect Adams from hurting himself.
Accordingly, we find that the District Court did not abuse its discretion. See id.
      For the foregoing reasons, we AFFIRM the District Court.
AFFIRMED.




                                        5